By our statute no person under the government of a parent, guardian or master shall be capable of making any contract or bargain which in the law shall be accounted valid, unless such person be authorized or allowed so to contract or bargain, by his or her parent, guardian or master; in which case such parent, guardian or master shall be bound thereby. In this case it is not alleged that the defendant at the time of giving said note, was under the government of any parent, guardian or master; but only that he was a minor under the age of twenty-one years. The contracts of minors are not void, but are only voidable at their option, when they come of full age. The moral fitness, rectitude and justice of'a *478thing is a good consideration of a promise to perform that thing. Here the defendant when he had arrived to full age, acknowledged the justice of the debt, for which the note was given, assented to its validity, and promised to pay it.